Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-13-01018-CV



        IN RE MARAVILLA OWNERS ASSOCIATION, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 13-CV-0435

                        MEMORANDUM OPINION

       On November 14, 2013, relator Maravilla Owners Association, Inc. filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Michelle Slaughter, presiding judge of the 405th District Court of
Galveston County, to grant a no-answer default judgment against the real party in
interest.
      Relator has not established its entitlement to mandamus relief. “Because the
determination of whether a plaintiff is entitled to a default judgment requires the
exercise of the trial court’s discretion, this court is without authority to compel by
mandamus the entry of a default judgment.” In re Ramirez, 994 S.W.2d 682, 683
(Tex. App.—San Antonio 1998, orig. proceeding). Accordingly, we deny relator’s
petition for writ of mandamus.


                                                    PER CURIAM

Panel consists of Justices McCally, Busby, and Wise.




                                          2